DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/22 has been entered.
 
Response to Amendment
2.	 Applicant’s amendments and accompanying remarks filed 12/21/22 have been fully considered and entered. Claims 1 and 28 have been amended as requested. Applicant’s amendments are found sufficient to overcome the obviousness type rejections made over the combination of Mayer et al., US 6656983 in view of Kelly, US 2008/0051539 and further in view of Bansal, US 2005/0241745. Specifically, the combination of cited prior art does not teach the claimed viscosity of the claimed binder. As such, these rejections are hereby withdrawn. Claims 1-12, 14-20 and 22-29 are in condition for allowance. 

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: Claims 1-12, 14-20 and 22-29.
	With regard to claims 1 and 28, there is no known prior art which teach or fairly suggest the claimed method of making an article comprising the claimed binder system having the claimed viscosity. It is believed that the closest prior art has been applied. Presently, there is no known motivation to combine references to form an obviousness rejection to arrive at the claimed method. Claims 2-12, 14-20, 22-27 and 29 are allowable as they depend either directly or indirectly from claims 1 and 28. 


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789